Citation Nr: 1626271	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active duty from June 1995 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the issue of entitlement to TDIU is included as an issue in this appeal.  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Here, TDIU was denied by a September 2014 rating decision, however, throughout the appeal of the initial rating assigned for major depressive, the Veteran has indicated that he is unable to maintain employment due to his service-connected psychiatric disorder.  Accordingly, the issue of entitlement to TDIU is raised by the record and the Board has jurisdiction because it is part and parcel of the increased rating claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that there are outstanding records which are potentially pertinent to the claims on appeal.  In April 2014 correspondence, it was reported that the Veteran was receiving current VA treatment at the Houston, Texas VA Medical Center (VAMC).  A review of the claims file reveals that only treatment reports dating up to June 2013 are of record from the Houston VAMC.  In order to properly adjudicate the matters on appeal, all VA records must be available for the Board's review.  Therefore, a remand is warranted in order to obtain and associate with the claims file all VA treatment records dating from June 2013 to the present.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all outstanding treatment records dated from June 2013 to the present from the VAMC in Houston, Texas.   

2.  Thereafter, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




